DETAILED ACTION
The applicant’s amendment filed on August 12, 2022 has been acknowledged. Claims 10 and 14-21 has been canceled. Claims 1-9, 11-13 and 22-30, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 13, 22-24, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 2009/0006185 A1) hereafter Stinson, in view of Kanayama et al. (EP 1501306 A1) hereafter Kanayama.
As per claim 1, Stinson discloses a geo-based method for improving reliability when performing an image-based appraisal on a target asset (Abstract), comprising:
	providing software, wherein at least a portion of the software is installed in a tangible non-transitory computer-readable storage medium of a mobile technology platform associated with a user, wherein the mobile technology platform includes image capture and location awareness functionalities (Page 4, paragraph [0048], Page 8, paragraph [0064], Page 9, paragraph [0072] and Page 11, paragraph [0078]; discloses that the system contains a mobile platform which can communicate and process images which are taken by appraiser. In doing so the system includes software which captures images, the location of the images as well as other data associated with the image. Page 1, paragraph [0012]; discloses that the system has a mobile or portable communication device which is used to capture both images of the property but also latitude, longitude and altitude of the center of the property. Page 10, paragraph [0074]; discloses that the software is installed on a computer readable storage medium);
	wherein the software is provided as at least one of an application on the mobile technology platform or as a distributed application comprising a component stored within a remote server and a client portion stored on the mobile technology platform (Page 10, paragraphs [0074]-[0077] and Page 11, paragraphs [0078]-[0079]; discloses that the application can be stored within a remote server and client portion stored on the mobile technology platform),
	obtaining a set of comparable assets to be used as a basis for establishing the appraisal value of the target asset (Page 4, paragraph [0050]; discloses that each image captured is Page 5, paragraph [0052]; discloses that a set of comparable assets are collected for establishing the appraisal);
	for each of the target asset and the comparable assets, providing at least one of a predetermined location in a dataset that is accessible by the software (Page 9, paragraph [0072]; discloses that the system uses location awareness functionalities in the form of GPS tracking to determine where the location of the property is and to verify the address. This is compared to the location address of the property).
	repeating, until n images have been captured (Page 9, paragraphs [0071]-[0072]; discloses that the process can be repeated for each image and that each image has a corresponding location which is verified by the system), where n≥1 (At least one image), the steps of receiving, from the user, a request to capture an image to be associated with the target asset using the mobile technology platform, wherein the target asset is selected from the group consisting of the asset and the comparable assets (Page 6, paragraph [0057]; discloses that at any time the appraiser can add photographs. Page 1, paragraph [0012]; discloses that the system has a mobile or portable communication device which is used to capture both images of the property but also latitude, longitude and altitude of the center of the property),
	using the software and the location awareness functionalities to automatically compare a location of the mobile technology platform with respect to the target asset when the image is to be captured (Page 9, paragraphs [0071]-[0072]; discloses that the system determines the current location when taking the photo and determines if the address is valid or verified for the address of the property it is referencing using the software. As such Stinson is using the software as they are interfacing with it to verify the information. The Examiner notes the term “automatically” does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.” Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005)), and	
	using the n images to determine an appraisal value of the asset (Page 4, paragraphs [0048] and [0050] and Page 5, paragraphs [0051]-[0054]; discloses that the images as well as other collected data such as the location information is collected and used to determine an appraisal value of the asset); 
wherein the location awareness functionalities comprise at least one GPS tracking or signal triangulation (Page 9, paragraph [0072]; discloses that the system uses location awareness functionalities in the form of GPS tracking to determine where the location of the property is and to verify the address).
While Stinson does disclose checking for errors and violations in the submitted data and images (Page 4, paragraph [0050]) it is not explicit in that if the location of the mobile technology platform is determined by the software to be at least one of within the predefined distance d of the target asset or within the geofence associated with the target asset, then using the software to automatically grant the request, and otherwise using the software to disable the imaging functionality of the mobile technology platform, thereby automatically preventing a capturing of the image and denying the request.
Kanayama, which like Stinson talks about capturing images, teaches it is known if the location of the mobile technology platform is determined by the software to be at least one of within the predefined distance d of the target asset or within the geofence associated with the target asset, then using the software to automatically grant the request, and otherwise using the software to disable the imaging functionality of the mobile technology platform, thereby automatically preventing a capturing of the image and denying the request and that the predetermined geofence or a predetermined distance d in a dataset that is accessible by the software (Page 2, paragraphs [0008], [0011] and [0012]; teaches that it is known to use the location of the mobile device to determine if it is within a predetermined radius from an area or location. If the location is outside the predetermined area than the capturing of the image is restricted or denied. If the location is inside the predetermined area the capturing of the image is permitted or granted. Page 5, paragraph [0042]; teaches that the mobile device itself the camera includes the GPS for collecting the location information and to make the determination using software. Page 2, paragraph [0012]; teaches that there are various ways the image capture can be restricted including disabling the functionality using the software. This is consistent with the applicant’s arguments on page 15 of the arguments filed on April 14, 2022, which establishes that disabling taking a picture would be anything that disables the ability to press a shutter button or touching a touchscreen. In this case the reference establishes preventing the input which would cause capture. Since Stinson already checks for violations and those violations can be privacy and misuse issues which Kanayama explicitly prevents based on location. While the applicant has argued that the Kanayama reference is limited to “theft and misuse” and only applies “if it is taken away from its installed location” the reference states “This makes it impossible to perform the image taking when the image pickup equipment is moved to the outside of an area where the image pickup equipment should be located, and hence it is possible to prevent improper use of the image pickup equipment such as sneak shot and other privacy infringing use, e.g. a photographic object which is not expected by the user (administrator) is shot by the image pickup equipment” which is discussing outlining the use of the camera by the administrator while this can also be used and is intended to be used for theft, these elements are additional and don’t take away from the fact it can be and is intended to be used with an administrator defining what is proper use and preventing improper use which still reads over the limitations of the claims when combined read over the claims as written).
The primary reference Stinson discloses a real estate appraisal system which collects images or photographs, collects location data for that image and verifies the information related to the image and the property. This collection of data is used to perform an appraisal for the property. 
	The sole difference between the primary reference Stinson and the claimed subject matter is that the Stinson reference does not disclose the verification or validation of the location includes determining a distance d of the geofence associated with the target asset, then capturing the image, and otherwise denying the request, which is using a geofence or boundary to determine when or if an image can be taken and received. 
	The secondary reference Kanayama teaches an image capture system which defines an area of use, that is to say an area where the camera can take images and an area where the use of the camera is prevented or denied. Kanayama establish this is done as a means of ensuring privacy and to present misuse of the device and that the use of these techniques was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the verification techniques discloses in Stinson with the image capturing restrictions based on location taught in Kanayama.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Kanayama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of real estate appraisals provided by Stinson, with image capture restrictions as taught by Kanayama, for the purposes of ensuring privacy and to prevent misuse. Since Stinson already checks for violations and those violations can be privacy and misuse issues which Kanayama explicitly prevents based on location.
As per claim 2, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses wherein the asset is real estate (Page 3, paragraph [0046]; discloses that the asset is real estate).
As per claim 3, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses wherein the n images include at least one image of each comparable asset (Page 5, paragraph [0052]; discloses that the system includes and compares data and images from all comparable sales).
As per claim 4, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses where there are at least 3 comparable assets, and no greater than 5 comparable assets (Figures, 3-5; discloses that the images of comparable assets are at least 3).
The Examiner further notes that the number of comparable assets is a matter of design choice, as this is merely a number which can be tailored to the situation. As too many comparable properties would make to complicated while too few wouldn’t yield a more accurate result.
As per claim 5, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses wherein the software renders, on a display associated with the mobile technology platform, a window containing a plurality of icons, wherein each of said plurality of icons is associated with one of the asset and the comparable assets (Figures, 3-5; discloses various displays which contain various icons which are associated in some manner with the comparable assets being shown. Figures 9-14; disclose the software interface which has various inputs and icons for entering data regarding the assets).
As per claim 13, Stinson discloses a geo-based method for improving reliability of associating a captured image with an asset (Abstract), comprising:
providing software, wherein at least a portion of the software is installed in an tangible non-transitory computer-readable storage medium of a mobile technology platform associated with a user, wherein the mobile technology platform includes image capturing and location awareness functionalities (Page 4, paragraph [0048], Page 8, paragraph [0064], Page 9, paragraph [0072] and Page 11, paragraph [0078]; discloses that the system contains a mobile platform which can communicate and process images which are taken by appraiser. In doing so the system includes software which captures images, the location of the images as well as other data associated with the image. Page 1, paragraph [0012]; discloses that the system has a mobile or portable communication device which is used to capture both images of the property but also latitude, longitude and altitude of the center of the property. Page 10, paragraph [0074]; discloses that the software is installed on a computer readable storage medium);
wherein the software is provided as at least one of an application on the mobile technology platform or as a distributed application comprising a component stored within a remote server and a client portion stored on the mobile technology platform (Page 10, paragraphs [0074]-[0077] and Page 11, paragraphs [0078]-[0079]; discloses that the application can be stored within a remote server and client portion stored on the mobile technology platform),
providing, in a dataset that is accessible by the software, at least one of a predetermined location (Page 9, paragraph [0072]; discloses that the system uses location awareness functionalities in the form of GPS tracking to determine where the location of the property is and to verify the address. This is compared to the location address of the property).
receiving, from the user, a request to capture an image to be associated with the asset using the mobile technology platform (Page 6, paragraph [0057]; discloses that at any time the appraiser can add photographs. Page 1, paragraph [0012]; discloses that the system has a mobile or portable communication device which is used to capture both images of the property but also latitude, longitude and altitude of the center of the property);
using the software and the location awareness functionalities to automatically compare a location of the mobile technology platform when the image was captured with respect to the asset (Page 9, paragraphs [0071]-[0072]; discloses that the system determines the current location when taking the photo and determines if the address is valid or verified for the address of the property it is referencing using the software. While the applicant alleges that the claims are an automatic process not requiring any manual actions from the user, the claims merely recite “using at least one of the software and a remote server” the level of involvement of the software or server is not requiring just that it is involved in the process. As such Stinson is using the software as they are interfacing with it to verify the information); and
wherein the location awareness functionalities comprise at least one of GPS tracking or signal triangulation (Page 9, paragraph [0072]; discloses that the system uses location awareness functionalities in the form of GPS tracking to determine where the location of the property is and to verify the address).
While Stinson does disclose checking for errors and violations in the submitted data and images (Page 4, paragraph [0050]) it is not explicit in that if the location of the mobile technology platform is determined by the software to be at least one of within the predefined distance d of the asset or within the geofence associated with the asset, then using the software to automatically grant the request, and otherwise disable the imaging functionality of the mobile technology platform, thereby automatically preventing a capturing of the image and denying the request and providing, in a dataset that is accessible by the software, at least one of a predetermined geofence associated with the asset or a predetermined distance d.
Kanayama, which like Stinson talks about capturing images, teaches it is known if the location of the mobile technology platform is determined by the software to be at least one of within the predefined distance d of the asset or within the geofence associated with the asset, then using the software to automatically grant the request, and otherwise disable the imaging functionality of the mobile technology platform, thereby automatically preventing a capturing of the image and denying the request and providing, in a dataset that is accessible by the software, at least one of a predetermined geofence associated with the asset or a predetermined distance d (Page 2, paragraphs [0008], [0011] and [0012]; teaches that it is known to use the location of the mobile device to determine if it is within a predetermined radius from an area or location. If the location is outside the predetermined area than the capturing of the image is restricted or denied. If the location is inside the predetermined area the capturing of the image is permitted or granted. Page 5, paragraph [0042]; teaches that the mobile device itself the camera includes the GPS for collecting the location information and to make the determination using software. Page 2, paragraph [0012]; teaches that there are various ways the image capture can be restricted including disabling the functionality using the software. This is consistent with the applicant’s arguments on page 15 of the arguments filed on April 14, 2022, which establishes that disabling taking a picture would be anything that disables the ability to press a shutter button or touching a touchscreen. In this case the reference establishes preventing the input which would cause capture. Since Stinson already checks for violations and those violations can be privacy and misuse issues which Kanayama explicitly prevents based on location. While the applicant has argued that the Kanayama reference is limited to “theft and misuse” and only applies “if it is taken away from its installed location” the reference states “This makes it impossible to perform the image taking when the image pickup equipment is moved to the outside of an area where the image pickup equipment should be located, and hence it is possible to prevent improper use of the image pickup equipment such as sneak shot and other privacy infringing use, e.g. a photographic object which is not expected by the user (administrator) is shot by the image pickup equipment” which is discussing outlining the use of the camera by the administrator while this can also be used and is intended to be used for theft, these elements are additional and don’t take away from the fact it can be and is intended to be used with an administrator defining what is proper use and preventing improper use which still reads over the limitations of the claims when combined read over the claims as written).
The primary reference Stinson discloses a real estate appraisal system which collects images or photographs, collects location data for that image and verifies the information related to the image and the property. This collection of data is used to perform an appraisal for the property. 
	The sole difference between the primary reference Stinson and the claimed subject matter is that the Stinson reference does not disclose the verification or validation of the location includes determining a distance d of the geofence associated with the target asset, then capturing the image, and otherwise denying the request, which is using a geofence or boundary to determine when or if an image can be taken and received. 
	The secondary reference Kanayama teaches an image capture system which defines an area of use, that is to say an area where the camera can take images and an area where the use of the camera is prevented or denied. Kanayama establish this is done as a means of ensuring privacy and to present misuse of the device and that the use of these techniques was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the verification techniques discloses in Stinson with the image capturing restrictions based on location taught in Kanayama.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Kanayama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of real estate appraisals provided by Stinson, with image capture restrictions as taught by Kanayama, for the purposes of ensuring privacy and to prevent misuse. Since Stinson already checks for violations and those violations can be privacy and misuse issues which Kanayama explicitly prevents based on location.
As per claim 22, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses performing an appraisal on a target asset by: obtaining a set of comparable assets to be used as a basis for establishing the appraisal value of the target asset (Page 4, paragraph [0050]; discloses that each image captured is Page 5, paragraph [0052]; discloses that a set of comparable assets are collected for establishing the appraisal);
	repeating, until n images have been captured, where n ≥ 1, (At least one image) the receiving step, the determining step, and the granting or denying step for the target asset and/or the set of comparable assets (Page 9, paragraphs [0071]-[0072]; discloses that the process can be repeated for each image and that each image has a corresponding location which is verified by the system);
using the n images to determine an appraisal value of the target asset (Page 4, paragraphs [0048] and [0050] and Page 5, paragraphs [0051]-[0054]; discloses that the images as well as other collected data such as the location information is collected and used to determine an appraisal value of the asset).
As per claim 23, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses wherein the asset is real estate (Page 3, paragraph [0046]; discloses that the asset is real estate).
As per claim 24, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses wherein the n images include at least one image of each comparable asset (Page 5, paragraph [0052]; discloses that the system includes and compares data and images from all comparable sales).
As per claim 26, the combination of Stinson and Kanayama teaches the above-enclosed invention; Kanayama further teaches wherein determining the current location of the user with respect to a geofence associated with the asset comprises determining the GPS coordinates of the mobile technology platform associated with the user (Page 3, paragraph [0020]; teaches the location is determined using GPS and then compares it to the reference to determine the distance from the set location. Page 5, paragraph [0048]; teaches that the camera determines the GPS location).
As per claim 30, Stinson discloses a geo-based method for improving reliability of associating a captured image with an asset (Abstract), comprising:
providing software, wherein at least a portion of the software is installed in a tangible non-transitory computer-readable storage medium of a mobile technology platform associated with a user, wherein the mobile technology platform includes image capturing and location awareness functionalities (Page 4, paragraph [0048], Page 8, paragraph [0064], Page 9, paragraph [0072] and Page 11, paragraph [0078]; discloses that the system contains a mobile platform which can communicate and process images which are taken by appraiser. In doing so the system includes software which captures images, the location of the images as well as other data associated with the image. Page 1, paragraph [0012]; discloses that the system has a mobile or portable communication device which is used to capture both images of the property but also latitude, longitude and altitude of the center of the property. Page 10, paragraph [0074]; discloses that the software is installed on a computer readable storage medium); 
wherein the software is provided as at least one of an application on the mobile technology platform or as a distributed application comprising a component stored within a remote server and a client portion stored on the mobile technology platform (Page 10, paragraphs [0074]-[0077] and Page 11, paragraphs [0078]-[0079]; discloses that the application can be stored within a remote server and client portion stored on the mobile technology platform),
providing, in a dataset that is accessible by the software, at least one of a predetermined location (Page 9, paragraph [0072]; discloses that the system uses location awareness functionalities in the form of GPS tracking to determine where the location of the property is and to verify the address. This is compared to the location address of the property).
receiving, from the user, a request to capture an image of the asset using the mobile technology platform (Page 6, paragraph [0057]; discloses that at any time the appraiser can add photographs. Page 1, paragraph [0012]; discloses that the system has a mobile or portable communication device which is used to capture both images of the property but also latitude, longitude and altitude of the center of the property);
using the software and the location awareness functionalities associated with the mobile technology platform to automatically determine a current location of the mobile technology platform with respect to the asset (Page 9, paragraphs [0071]-[0072]; discloses that the system determines the current location when taking the photo and determines if the address is valid or verified for the address of the property it is referencing using the software. While the applicant alleges that the claims are an automatic process not requiring any manual actions from the user, the claims merely recite “using the software” the level of involvement of the software is not requiring just that it is involved in the process. As such Stinson is using the software as they are interfacing with it to verify the information); and
wherein the location awareness functionalities comprise at least one of GPS tracking or signal triangulation (Page 9, paragraph [0072]; discloses that the system uses location awareness functionalities in the form of GPS tracking to determine where the location of the property is and to verify the address).
While Stinson does disclose checking for errors and violations in the submitted data and images (Page 4, paragraph [0050]) it is not explicit in that if the current location of the mobile technology platform is automatically determined by the software to be at least one of within the predefined distance d of the asset or within the geofence associated with the asset, then capturing the image, and otherwise using the software to disable the imaging functionality of the mobile technology platform, thereby automatically preventing a capturing of the image and denying the request and providing, in a dataset that is accessible by the software, at least one of a predetermined geofence associated with the asset or a predetermined distance d.
Kanayama, which like Stinson talks about capturing images, teaches it is known if the current location of the mobile technology platform is automatically determined by the software to be at least one of within the predefined distance d of the asset or within the geofence associated with the asset, then capturing the image, and otherwise using the software to disable the imaging functionality of the mobile technology platform, thereby automatically preventing a capturing of the image and denying the request and providing, in a dataset that is accessible by the software, at least one of a predetermined geofence associated with the asset or a predetermined distance d (Page 2, paragraphs [0008], [0011] and [0012]; teaches that it is known to use the location of the mobile device to determine if it is within a predetermined radius from an area or location. If the location is outside the predetermined area than the capturing of the image is restricted or denied. If the location is inside the predetermined area the capturing of the image is permitted or granted. Page 5, paragraph [0042]; teaches that the mobile device itself the camera includes the GPS for collecting the location information and to make the determination using software. Page 2, paragraph [0012]; teaches that there are various ways the image capture can be restricted including disabling the functionality using the software. This is consistent with the applicant’s arguments on page 15 of the arguments filed on April 14, 2022, which establishes that disabling taking a picture would be anything that disables the ability to press a shutter button or touching a touchscreen. In this case the reference establishes preventing the input which would cause capture. Since Stinson already checks for violations and those violations can be privacy and misuse issues which Kanayama explicitly prevents based on location. While the applicant has argued that the Kanayama reference is limited to “theft and misuse” and only applies “if it is taken away from its installed location” the reference states “This makes it impossible to perform the image taking when the image pickup equipment is moved to the outside of an area where the image pickup equipment should be located, and hence it is possible to prevent improper use of the image pickup equipment such as sneak shot and other privacy infringing use, e.g. a photographic object which is not expected by the user (administrator) is shot by the image pickup equipment” which is discussing outlining the use of the camera by the administrator while this can also be used and is intended to be used for theft, these elements are additional and don’t take away from the fact it can be and is intended to be used with an administrator defining what is proper use and preventing improper use which still reads over the limitations of the claims when combined read over the claims as written).
The primary reference Stinson discloses a real estate appraisal system which collects images or photographs, collects location data for that image and verifies the information related to the image and the property. This collection of data is used to perform an appraisal for the property. 
	The sole difference between the primary reference Stinson and the claimed subject matter is that the Stinson reference does not disclose the verification or validation of the location includes determining a distance d of the geofence associated with the target asset, then capturing the image, and otherwise denying the request, which is using a geofence or boundary to determine when or if an image can be taken and received. 
	The secondary reference Kanayama teaches an image capture system which defines an area of use, that is to say an area where the camera can take images and an area where the use of the camera is prevented or denied. Kanayama establish this is done as a means of ensuring privacy and to present misuse of the device and that the use of these techniques was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the verification techniques discloses in Stinson with the image capturing restrictions based on location taught in Kanayama.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Kanayama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of real estate appraisals provided by Stinson, with image capture restrictions as taught by Kanayama, for the purposes of ensuring privacy and to prevent misuse. Since Stinson already checks for violations and those violations can be privacy and misuse issues which Kanayama explicitly prevents based on location.

Claim(s) 6-9 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 2009/0006185 A1) hereafter Stinson, in view of Kanayama et al. (EP 1501306 A1) hereafter Kanayama, further in view of Lee et al. (US 2007/0035616 A1) hereafter Lee.
As per claim 6, the combination of Stinson and Kanayama teaches the above-enclosed invention; however while the combination discloses capturing images it fails to explicitly state, wherein receiving, from the user, a request to capture an image includes selection by the user of one of said plurality of icons.
Lee, which like Stinson and Kanayama talks about capturing images, teaches it is known when receiving, from the user, a request to capture an image includes selection by the user of one of said plurality of icons (Figures 1 (a), 3, 4, 6, Page 1, paragraphs [0015]-[0017], Page 2, paragraphs [0018] and [0023], Page 3, paragraphs [0047]-[0055] and Page 4, paragraphs [0067] and [0073]; teaches a mobile device similar to the one shown in Stinson, which displays a series of icons or buttons which are used to carry out various functions. These functions include capturing images, creating a thumbnail of the image and storing the images in a folder. Since the combination already captures and stores images it would have been obvious to include the functions taught by Lee to expedite this process).
	The primary reference Stinson discloses a real estate appraisal system which collects images or photographs, collects location data for that image and verifies the information related to the image and the property. This collection of data is used to perform an appraisal for the property. Kanayama teaches it is known to determine whether to deny the capturing of the image or not based on location. However, the combination fails to explicitly state that the request to capture the image includes a selection of one of the plurality of icons.
	Lee teaches a mobile image capture device which has a plurality of icons which perform various functions including the capturing an image using the camera.
	It would have been obvious to one of ordinary skill in the art to include in the real estate appraisal system/method of Stinson and Kanayama the ability to request the capture of the image by selecting an icon as taught by Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of real estate appraisals provided by Stinson and Kanayama, with the ability to capture a photo using an icon as taught by Lee, for the purposes of capturing images using known functions. Since the combination already captures and stores images it would have been obvious to include the functions taught by Lee to expedite this process.
As per claim 7, the combination of Stinson, Kanayama and Lee teaches the above-enclosed invention; Lee further teaches associating each captured image with the most recent of said plurality of icons selected by the user (Figures 1 (a), 3, 4, 6, Page 1, paragraphs [0015]-[0017], Page 2, paragraphs [0018] and [0023], Page 3, paragraphs [0047]-[0055] and Page 4, paragraphs [0067] and [0073]; teaches that each captured image is associated with the most recent capture and icons selected by the user).
As per claim 8, the combination of Stinson, Kanayama and Lee teaches the above-enclosed invention; Lee further teaches after an image is captured, replacing the icon associated with the image with a thumbnail version of the image (Figures 1 (a), 3, 4, 6, Page 1, paragraphs [0015]-[0017], Page 2, paragraphs [0018] and [0023], Page 3, paragraphs [0047]-[0055] and Page 4, paragraphs [0067] and [0073]; teaches that thumbnails are produced for each captured image).
As per claim 9, the combination of Stinson, Kanayama and Lee teaches the above-enclosed invention; Lee further teaches placing each captured image in a folder associated with the target asset (Figures 1 (a), 3, 4, 6, Page 1, paragraphs [0015]-[0017], Page 2, paragraphs [0018] and [0023], Page 3, paragraphs [0047]-[0055] and Page 4, paragraphs [0067] and [0073]; teaches that one of the functions of the mobile device is to store the images in a folder).
As per claim 25, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses wherein the software renders, on a display associated with the mobile technology platform, a window containing a plurality of icons, wherein each of said plurality of icons is associated with one of the asset and the comparable assets (Figures, 3-5; discloses various displays which contain various icons which are associated in some manner with the comparable assets being shown. Figures 9-14; disclose the software interface which has various inputs and icons for entering data regarding the assets).
However while the combination discloses capturing images it fails to explicitly state, wherein receiving, from the user, a request to capture an image includes selection by the user of one of said plurality of icons.
	Lee, which like Stinson and Kanayama talks about capturing images, teaches it is known when receiving, from the user, a request to capture an image includes selection by the user of one of said plurality of icons (Figures 1 (a), 3, 4, 6, Page 1, paragraphs [0015]-[0017], Page 2, paragraphs [0018] and [0023], Page 3, paragraphs [0047]-[0055] and Page 4, paragraphs [0067] and [0073]; teaches a mobile device similar to the one shown in Stinson, which displays a series of icons or buttons which are used to carry out various functions. These functions include capturing images, creating a thumbnail of the image and storing the images in a folder. Since the combination already captures and stores images it would have been obvious to include the functions taught by Lee to expedite this process).
	The primary reference Stinson discloses a real estate appraisal system which collects images or photographs, collects location data for that image and verifies the information related to the image and the property. This collection of data is used to perform an appraisal for the property. Kanayama teaches it is known to determine whether to deny the capturing of the image or not based on location. However, the combination fails to explicitly state that the request to capture the image includes a selection of one of the plurality of icons.
	Lee teaches a mobile image capture device which has a plurality of icons which perform various functions including the capturing an image using the camera.
	It would have been obvious to one of ordinary skill in the art to include in the real estate appraisal system/method of Stinson and Kanayama the ability to request the capture of the image by selecting an icon as taught by Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of real estate appraisals provided by Stinson and Kanayama, with the ability to capture a photo using an icon as taught by Lee, for the purposes of capturing images using known functions. Since the combination already captures and stores images it would have been obvious to include the functions taught by Lee to expedite this process.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 2009/0006185 A1) hereafter Stinson, in view of Kanayama et al. (EP 1501306 A1) hereafter Kanayama, further in view of Kahn et al. (US 2004/0004737 A1) hereafter Kahn.
As per claim 11, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses associating locative data with each captured image which specifies, respectively, the location at which the image was captured (Page 9, paragraph [0072]; discloses that the system uses GPS data to establish latitude, longitude and altitude which is locative data which specifically shows where the image was captured and ensures it corresponds to the correct location for appraisal).
While the combination establishes associating locative data with each captured image which specifies, respectively, the location at which the image was captured, it is not explicit that it includes temporal data with each captured image which specifies at which time the image was captured.
Kahn, which like the combination talks about capturing images, teaches it is known to capture both locative and temporal data and to associate both the locative and temporal data with each captured image which specifies, respectively, the location and time at which the image was captured (Page 2, paragraph [0012]; teaches that it is known in real estate to take pictures of different properties and the location and time information is used for organizing the information. Page 10, paragraph [0098]; teaches it is known to store in a metadata database both temporal data such as date and time along with location or locative information so that the information can be organized and retrieved more easily. Since Stinson already collects location information it would have been obvious to also collect time and date information as done in Kahn to help organize the data making it easier to manage as shown in Kahn).
The primary reference Stinson discloses a real estate appraisal system which collects images or photographs, collects location data for that image and verifies the information related to the image and the property. This collection of data is used to perform an appraisal for the property. Kanayama teaches it is known to determine whether to deny the capturing of the image or not based on location. However the combination fails to disclose that along with the locative to include the temporal information.
	The Kahn reference establishes that it is known to store both the location information and the temporal information to use this information to organize the image data. 
	It would have been obvious to one of ordinary skill in the art to include in the real estate appraisals system of Stinson and Kanayama, with the ability to include the temporal data with the location data as shown in Kahn since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Kahn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of real estate appraisals provided by Stinson and Kanayama, with the ability to include the temporal data with the location data as shown in Kahn, for the purposes of organizing and managing the data. Since Stinson already collects location information it would have been obvious to also collect time and date information as done in Kahn to help organize the data making it easier to manage as shown in Kahn.
As per claim 12, the combination of Stinson and Kanayama teaches the above-enclosed invention; Kanayama further teaches wherein associating locative and temporal data with each captured image includes recording the locative and temporal data in metadata associated with the captured image (Page 2, paragraph [0012]; teaches that it is known in real estate to take pictures of different properties and the location and time information is used for organizing the information. Page 10, paragraph [0098]; teaches it is known to store in a metadata database both temporal data such as date and time along with location or locative information so that the information can be organized and retrieved more easily).

Claim(s) 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 2009/0006185 A1) hereafter Stinson, in view of Kanayama et al. (EP 1501306 A1) hereafter Kanayama, further in view of Hogasten (US 2011/0221599 A1) hereafter Hogasten.
As per claim 27, the combination of Stinson and Kanayama teaches the above-enclosed invention; Stinson further discloses validating an image as corresponding to an asset by:
	obtaining an image for each member of a set of N assets, where N ≥ 1 (at least one image), and wherein, for the kth asset, where k Ɛ N, the image of the kth asset has a kth dataset associated therewith which includes locative data specifying the location of the kth asset (Page 4, paragraph [0050]; discloses that each image captured is Page 5, paragraph [0052]; discloses that a set of comparable assets are collected for establishing the appraisal. Page 9, paragraphs [0071]-[0072]; discloses that the system determines the current location when taking the photo and determines if the address is valid or verified for the address of the property it is referencing, this is done for all pictures in the system); and 
	for at least one asset Ai Ɛ {A1, …, AN}, validating the image of the asset (Page 9, paragraphs [0071]-[0072]; discloses that the process can be repeated for each image and that each image has a corresponding location which is verified by the system) by
	(a) determining the location of the ith asset by ascertaining the geospatial coordinates of a physical address associated with the ith asset (Page 9, paragraphs [0071]-[0072]; discloses that the system determines the current location when taking the photo and determines if the address is valid or verified for the address of the property it is referencing, this is done for all pictures in the system. Page 9, paragraph [0072]; discloses that the system uses GPS data to establish latitude, longitude and altitude which is locative data which specifically shows where the image was captured and ensures it corresponds to the correct location for appraisal), 
	(b) comparing the determined location of said ith asset to the locative data specified for the ith asset in the ith dataset (Page 6, paragraph [0055]; discloses that the location of each property is compared to ensure that the appraisal is done on properties in a comparable zone such as a neighborhood, community, city, county, state, region or country. Page 10, paragraph [0073]; establishes that the collected data as well as the photographs are used to score and appraise the property by comparing with competing homes or comps), and 
	(c) if the determined location of the ith asset is within a predefined distance of the location specified for the ith asset is the ith dataset, then marking the image of the ith asset as validated, and otherwise the image as being potentially invalid (Page 4, paragraph [0050] and Page 9, paragraph [0072]; discloses that each property is evaluated for accuracy such as if the address matches or not. If the address matches it is considered valid or verified if not it is indicated as a potential error). 
While Stinson discloses that things that don’t match are considered errors it is not explicit that these are flagged in the system.
	Hogasten, which like Stinson talks about evaluating images, teaches it is known to flag errors or invalid entries in the system (Page 15, paragraph [0189]; teaches it is known to flag errors or problems and to consider them invalid. Since the purpose of Stinson is to identify errors and correct them it would have been obvious to flag those errors to ensure they are corrected in a timely manner).
	The primary reference Stinson discloses a real estate appraisal system which collects images or photographs, collects location data for that image and verifies the information related to the image and the property. This collection of data is used to perform an appraisal for the property. Kanayama teaches it is known to determine whether to deny the capturing of the image or not based on location.
	The sole difference between the primary reference Stinson and the claimed subject matter is that the Stinson reference does not disclose the errors are flagged. 
	The secondary reference Hogasten teaches it is known that errors or problems are flagged in the system.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the error handling techniques disclosed in Stinson and Kanayama with the handling errors by flagging those problems taught in Hogasten.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Hogasten, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of real estate appraisals provided by the combination of Stinson and Kanayama, with flagging errors as taught by Hogasten, for the purposes of correcting problems. Since the purpose of Stinson is to identify errors and correct them it would have been obvious to flag those errors to ensure they are corrected in a timely manner.
As per claim 28, the combination of Stinson, Kanayama and Hogasten teaches the above-enclosed invention; Stinson further discloses comprising performing the step of validating the image for each asset A1 Ɛ {A1, …, AN} (Page 9, paragraph [0072]; discloses that each image is validated as per the address of the asset in the photograph).
As per claim 29, the combination of Stinson, Kanayama and Hogasten teaches the above-enclosed invention; Stinson further discloses wherein at least one member of the set of N assets is a subject asset which is the subject of an appraisal or a comparable asset that is used to ascertain the value of the target asset (Page 9, paragraphs [0072]-[0073]; discloses that the member of the assets includes the subject of the appraisal and the comparables).

Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 10-17, regarding the art rejections specifically that, “The Examiner cites Stinson for the features of an appraisal system that includes, inter alia, capturing and uploading images by an appraiser. (See Office Action, pages 8-10). However, in contrast to the claimed invention, Stinson merely describes the use of manual techniques to assist in identifying the location where an image was captured, in addition to use of audio recordings and other tools such as GPS-based maps to manually add location information to each image individually and/or manually verify locations where images were captured. (See, e.g., Stinson, paragraphs [0048], [0050], [0071]-[0072])”
	“In the Office Action, the Examiner appears to contend that Stinson discloses a system that includes the recited feature of using software and location awareness functionalities to automatically compare a location of the mobile technology platform with respect to the target asset when the image is to be captured (citing to paragraphs [0071]-[0072] of Stinson). (See Office Action, page 6). Applicant respectfully disagrees with the Examiner’s contention”
	“For example, the Examiner states that “…Stinson is using the software as they are interfacing with it to verify the information.” (Id., emphasis added). Such manual verification by a user of the software, as described in paragraphs [0071]-[0072] of Stinson, does not constitute automatic comparison of a location of the mobile technology platform with respect to the target asset when the image is to be captured, as recited in the claims. Instead, the Examiner appears to acknowledge that Stinson does disclose only manual verification of a location while a user is interfacing with the software to verify location information”
	“The Examiner contends that the term “automatically” does not mean without human interaction, and asserts that the term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function” citing to Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1 202, -1 222, -1 251, 8/2/2005)). (See Office Action, page 5; emphasis added). Applicant agrees with the CAFC construction of the term “automatic,” and contends that it supports Applicant’s distinction between the present claims and Stinson.”
	“For example, Applicant notes that the automatic location comparison is initiated by receiving a user’s (i.e., human) request to capture an image of the asset, as recited in the claims. However, it is the comparison of a location of the mobile technology platform with respect to a geofence associated with the target asset software and the location awareness functionalities that is done automatically, i.e., “the function is performed by a machine, without the need for manually performing the function,” as stated in Collegenet. In contrast, and as the Applicant asserts and the Examiner appears to acknowledge, the location comparison in Stinson is done manually, by a user using the software, and not automatically (e.g. by a machine), by having a user interact with the software to perform the comparison. (See, e.g., Office Action, page 5; and Stinson, paragraphs [0048], [0050], [0071]-[0072])”
	“Application further notes that the recited automatic comparison of a mobile device’s location with a geofence associated with a target asset is directed to a core feature of the invention, e.g., avoiding human error when validating the location of a target being imaged. In contrast, Stinson relies on human interaction using software to perform a manual validation of location, which is the exact source of potential error (or fraud) that the recited invention is configured to prevent. (See, e.g., paras. [0014], [0017], and [0020] of the published application (i.e., US Publication No. US 2017/0193617 A1))”
	“This distinction is again supported by the CAFC’s Collegenet holding, which states in part: “In addition, the district court’s construction of “automatically” is consistent with one of the problems the invention sought to redress: avoiding the manual re-entering of the same information for every college application a prospective student desires to complete.” (Emphasis added). Similarly, the use of the term “automatically” for comparison of a mobile device’s location with a geofence associated with an asset is consistent with one of the problems that the present invention seeks to redress, as noted above, where such problem is present in Stinson because it relies on manual comparison/verification of locations”
	“Accordingly, and as indicated in Applicant’s previous response, Stinson only discloses the use of manual techniques to assist in identifying or verifying the location where an image was captured, and fails to disclose the use of image awareness capabilities and software to automatically compare such locations as recited in the present claims, in accordance with the Collegenet construction of the term “automatic.””
	“With respect to at least independent claims 1, 13, and 30, the Examiner acknowledges that Stinson does not disclose use of geofences to verify or validate, automatically or manually, location of captured images for association with an asset, and denying a image capture or association request if the capture device or user is not within a certain geographic proximity to the asset, and cites Kanayama for this feature. (See Office Action, page 6)”
	“As noted by Applicant in a previous response, Kanayama describes a system and method for preventing theft and misuse of cameras specifically used for image monitoring systems (i.e., security cameras) by disabling a monitoring camera’s image capture capabilities when it is removed from a single predetermined area for which its use is intended. (See, e.g., Kanayama, Abstract, paragraphs [0002]-[0006], [0007]-[0024], and [0052]-[0054], and FIGS. 2, 3a-3b, and 4), Such system is configured to disable a camera when it is moved away from an initial and known location, e.g., to prevent theft and misuse of the camera if it is taken away from its installed location. (Id., paras. [0005]-[0006]).”
	“In contrast, Stinson discloses (manual) location verification of a mobile camera being brought to a location (one of many such locations that may be selected during use of the system described in Stinson) to obtain pictures of a property. This usage is markedly different from the camera of Kanayama, which is designed to be placed in a fixed location and deactivated if it is removed from that location.”
	“The monitoring cameras of Kanayama, which may be disabled when taken away from a predetermined (and fixed) location, is distinct from, and diametrically opposed to, the location verification of a camera that is brought to to capture images when it is automatically detected as having been brought to a particular location, as recited in the claims. Accordingly, Applicant again respectfully submits that there is no reasonable motivation, explicit or implicit, for a person of ordinary skill in the art to look to the security camera-deactivating theft/misuse prevention system of Kanayama, which involves a camera being removed from a fixed location, to provide automatic location validation for a mobile camera being brought to a property to capture images thereof in the appraisal system of Stinson, where such combination of references is relied on by the Examiner in rejecting the present claims.”
	“Further, Applicant notes that Stinson is already directed, at least in part, to validation of data associated with property appraisals. Thus, Stinson already addresses the problem of improving location validation for property appraisal data, primarily through post-capture quality control and analysis of data. The present invention provides a further improvement in validation of image data used for appraisals. Thus, Applicant asserts that the problem solved by the present invention is already solved by Stinson, but in a way that is subtly more prone to human error. Accordingly, Applicant respectfully asserts that there was no motivation to improve on the system disclosed by Stinson, e.g., by combining it with Kanayama (which is directed toward a completely different problem of stealing and misuse of security cameras), and that such motivation and improvement are only evident upon reading Applicant's disclosure.”
	“Applicant respectfully submits that the combination of Stinson with Kanayama is improper because the Office Action relies on information gleaned solely from Applicant's specification. MPEP § 2142 states that "impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art" (emphasis added). "Any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper"' (MPEP § 2145(X)(A), quoting In re McLaughlin, 443 F.2d 1392, 1395 (CCPA 1971); (emphasis added)”
	“In the present case, the Office Action merely relied on claimed features of location-based camera deactivation in Kanayama to support the alleged combination of Kanayama with Stinson to improve location validation of the appraisal system in Stinson. However, Stinson already is directed toward improved validation of appraisal information, and any suggestion or need for automating the location validation when capturing asset image data is absent from the cited art and is only present throughout Applicant's specification. Due to the lack of any identified need to further improve appraisal image location validation in Stinson, and the fact that such automated location validation when capturing images of an asset is only present on the record in Applicant's specification, it logically follows that the use of an automatic, user-independent procedure based on geofences to validate locations when attempting to capture images of a target asset has been improperly gleaned from Applicant's own specification and that the combination of Kanayama with Stinson is an exercise of impermissible hindsight.”
	“Accordingly, it is respectfully submitted that the combination is improper and respectfully requested that the rejection be withdrawn.”
	“Accordingly, for at least the reasons provided above, reconsideration and withdrawal of the rejection under 35 U.S.C. § 103 of independent claims 1, 13, and 30, and of the claims that depend therefrom, is respectfully requested”
	The Examiner respectfully disagrees.
	As an initial matter the limitation of the claim recites “using the software and the location awareness functionalities to automatically compare a location of the mobile technology platform with respect to a geofence associated with the target asset when the image is to be captured”. Stinson discloses using the software and the location awareness functionalities to automatically compare a location of the mobile technology platform with respect to the target asset when the image is to be captured. Stinson Page 9, paragraphs [0071]-[0072]; discloses that the system determines the current location when taking the photo and determines if the address is valid or verified for the address of the property it is referencing using the software. As such Stinson is using the software as they are interfacing with it to verify the information. The user uses the software to verify the information, specifically the system can pull up the latitude, longitude and altitude and the software re-calculates the latitude and longitude to verify the address of the property. From this the user is not entering the latitude and longitude but rather the system is performing these functions after initiating it from the user. This process synchronizes the portable device with the database. 
	Kanyama not Stinson teaches it is known if the location of the mobile technology platform is determined by the software to be at least one of within the predefined distance d of the target asset or within the geofence associated with the target asset, then using the software to automatically grant the request, and otherwise using the software to disable the imaging functionality of the mobile technology platform, thereby automatically preventing a capturing of the image and denying the request and that the predetermined geofence or a predetermined distance d in a dataset that is accessible by the software. Kanyama Page 2, paragraphs [0008], [0011] and [0012]; teaches that it is known to use the location of the mobile device to determine if it is within a predetermined radius from an area or location. If the location is outside the predetermined area than the capturing of the image is restricted or denied. If the location is inside the predetermined area the capturing of the image is permitted or granted. Page 5, paragraph [0042]; teaches that the mobile device itself the camera includes the GPS for collecting the location information and to make the determination using software. Page 2, paragraph [0012]; teaches that there are various ways the image capture can be restricted including disabling the functionality using the software. This is consistent with the applicant’s arguments on page 15 of the arguments filed on April 14, 2022, which establishes that disabling taking a picture would be anything that disables the ability to press a shutter button or touching a touchscreen. In this case the reference establishes preventing the input which would cause capture.
While the applicant has argued that Stinson only discloses manual steps as shown above Stinson doesn’t disclose merely manual steps but also steps which are carried out by the system automatically.  As previously stated while the applicant has argued that “Stinson merely describes the use of manual techniques to assist in identifying the location where an image was captured, in addition to use of audio recordings and other tools such as GPS-based maps to manually add location information to each image individually and/or manually verify locations where images were captured”, the claims do not exclude the user from manually performing the tasks. Rather the claims recite merely “using the software and location awareness functionalities to automatically compare” there is no limitation or requirements to define how the software is used. The Examiner notes the term “automatically” does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.” Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005). As discussed in the rejection Stinson uses the software on their device to perform the operations, thus it reads over the level of interaction of the software which is required by the claims. In the current case Stinson automatically performs the actions as the user initiates the actions using the software and the software carries out the latitude and longitude comparisons to verify the physical address. 
As stated in the Advisory action dated April 11, 2022, while the applicant has argued that the reference is not for the same usage and as such one of ordinary skill would not have looked to the reference, the Examiner respectfully disagrees. As discussed during the Interview Kanayama is not directed solely to theft, but also is used to prevent misuse of the device. Specifically paragraph [0014] establishes that invention can be used to prevent improper use such as taking shots that are not expected or approved by an administrator. This usage is appropriate as the purpose of the primary reference Stinson is to prevent misuse or preventing entry which is not expected or approved by the system. This motivation was previously provided in the Final Office Action on December 14, 2021, which the applicant has argued a different use of the Kanayama reference the reference itself still provides motivation and additionally motivation under KSR has been provided.
While the applicant has argued that the Kanayama reference is only directed toward image monitoring systems and is used to prevent theft, but as stated in the rejection the reference states “This makes it impossible to perform the image taking when the image pickup equipment is moved to the outside of an area where the image pickup equipment should be located, and hence it is possible to prevent improper use of the image pickup equipment such as sneak shot and other privacy infringing use, e.g. a photographic object which is not expected by the user (administrator) is shot by the image pickup equipment” which is discussing outlining the use of the camera by the administrator while this can also be used and is intended to be used for theft, these elements are additional and don’t take away from the fact it can be and is intended to be used with an administrator defining what is proper use and preventing improper use which still reads over the limitations of the claims when combined read over the claims as written.
In response to applicant's argument that the reference is not for the same usage and as such one of ordinary skill would not have looked to the reference, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Further in response to applicant's argument that the reference is not for the same usage and as such one of ordinary skill would not have looked to the reference, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Specifically the applicant has argued that the devices are not intended to be “taken and used in different locations”, the Examiner has not used to the Kanayama to establish the moving or transport of the camera but rather the fact it is known to disable a camera to prevent it from taking images based on a predefined location. Further the structure shown in Kanayama is fully capable of performing the intended use and as such it meets the claim.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the current case the motivation for the combination has been expressed in the rejection and the combination was not gleaned solely from the applicant’s disclosure. As such the Examiner has not been persuaded that the combination is impermissible hindsight.
As such the Examiner asserts that a proper prima facie case of obvious has been provided. Specifically a proper motivation has been provided and established above. Lacking any additional arguments from the applicant the Examiner has not been persuaded and the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Stinson in view of Kanayama, and, where appropriate, in further view of Lee and Hogasten.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	11/27/2022